. ORDER
PER CURIAM
Walter Brookins (Movant) appeals the judgment of the Circuit Court of Cape Girardeau County denying his Rule 29.15 motion for post-conviction relief. On appeal, Movant claims the motion court erred when it determined that he was not denied his right to effective assistance of counsel. Specifically, Movant claims that (1) appellate counsel was ineffective for failing to assert on appeal that the trial court erred in refusing to grant him a continuánee to seek new trial counsel, and (2) trial counsel was ineffective for failing to obtain informed consent from Movant prior to Mov-ant waiving his right to jury trial. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).